EXHIBIT 10.1
CRAFT BREWERS ALLIANCE, INC.
SUMMARY SHEET
OF
DIRECTOR COMPENSATION AND EXECUTIVE CASH COMPENSATION
(JULY 8, 2008)
DIRECTOR COMPENSATION
Non-employee directors of the Company are currently entitled to receive both
stock-based and cash compensation for their service on the board of directors:
Stock-based Compensation:

  •   Each non-employee director, other than A-B designated directors, is
entitled to receive a grant of common stock of the Company valued at $20,000
upon their election to the board of directors at the Annual Meeting of
Shareholders.

Cash Compensation (to be paid quarterly):

  •   Each non-employee director is entitled to receive annual board fees of
$20,000.     •   The Chair of the Audit Committee is entitled to receive
additional annual compensation of $15,000, and the Chairs of each of the
Nominating and Governance, Compensation and Strategy and Integration Committees
are entitled to receive additional annual compensation of $10,000.     •  
Non-chair members of the Audit Committee are entitled to receive an additional
annual payment of $4,000.     •   Non-chair members of the Nominating and
Governance, Compensation and Strategy and Integration Committees are entitled to
receive an additional annual payment of $2,000.

EXECUTIVE OFFICER COMPENSATION
The current 2008 base salaries for the Company’s executive officers are:

         
Terry Michaelson
       
Co-Chief Executive Officer
  $ 215,000  
 
       
David J. Mickelson
       
Co-Chief Executive Officer
  $ 215,000  
 
       
Jay T. Caldwell
       
Chief Financial Officer and Treasurer
  $ 180,000  
 
       
Mark Moreland
       
Chief Accounting Officer(1)
  $ 200,000  
 
       
Timothy McFall
       
Vice President of Marketing
  $ 170,000  
 
       
Sebastian Pastore
       
Vice President of Brewing Operations and Technology
  $ 170,000  
 
       
Martin Wall
       
Vice President of Sales
  $ 162,000  

 

(1)   Mr. Moreland is expected to transition into the position of Chief
Financial Officer and Treasurer of the Company during the third quarter of 2008.

 



--------------------------------------------------------------------------------



 



Executive officers are eligible to receive an annual incentive payment that will
be paid upon achieving certain targets set by the Board of Directors upon the
recommendation of the Compensation Committee. Executive officers may also
receive an annual bonus payment at the discretion of the Board. The maximum
discretionary and non-discretionary incentive payments available to these
officers for 2008 is as follows:

         
Terry Michaelson
       
Co-Chief Executive Officer
  $ 86,000  
 
       
David J. Mickelson
       
Co-Chief Executive Officer
  $ 86,000  
 
       
Jay T. Caldwell
       
Chief Financial Officer and Treasurer
  $ 36,000  
 
       
Mark Moreland
       
Chief Accounting Officer
  $ 60,000 (1)
 
       
Sebastian Pastore
       
Vice President of Brewing Operations and Technology
  $ 34,000 (1)
 
       
Timothy McFall
       
Vice President of Marketing
  $ 35,000 (2)
 
       
Martin Wall
       
Vice President of Sales
  $ 40,000 (2)

 

(1)   Bonus amount to be reduced by the total amount, if any, that was (a) paid
to the executive as a bonus prior to the effective date of the merger of the
Company with Widmer Brothers Brewing Company (“Widmer”) or (b) approved for
payment to the executive as a bonus for 2008 by the Widmer Compensation
Committee.   (2)   Bonus amount to be reduced by the total amount, if any, that
was (a) paid to the executive as a bonus prior to the effective date of the
merger of the Company with Craft Brands Alliance, LLC (“CBA”) or (b) approved
for payment to the executive as a bonus for 2008 by the CBA Compensation
Committee.

Additionally, the Company has agreed to pay to Mr. Michaelson, Mr. McFall and
Mr. Wall an amount equal to the Long Term Bonus earned through December 31, 2007
under their prior employment agreements with Craft Brands Alliance, LLC, as
follows:

     
Terry Michaelson:
  2009 Aggregate Payment: $39,515
 
  2010 Aggregate Payment: $35,777
 
  2011 Aggregate Payment: $16,013
 
   
Timothy McFall:
  2009 Aggregate Payment: $19,757
 
  2010 Aggregate Payment: $17,888
 
  2011 Aggregate Payment: $8,007
 
   
Martin Wall:
  2009 Aggregate Payment: $19,757
 
  2010 Aggregate Payment: $17,888
 
  2011 Aggregate Payment: $8,007

 